Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hernando (US Patent 7,645,961) in view of Farine (US Patent 9,872,521).

Regarding Claim 1, Hernando (US Patent 7,645,961) discloses a camera for a vehicular vision system (image acquisition unit for monitoring the exterior of a motor vehicle, Column 4 lines 30-35, Fig. 1), said camera comprising:
	a camera housing (casing 1);
	a lens barrel (support devices 4 to support optical system 5, Column 4 lines 30-45, Fig. 1) including a lens having lens optics disposed in said lens barrel (optical system 5, Column 4 lines 30-40, Fig. 1), wherein said lens barrel is attached at said camera housing (support devices 4 are attached to casing 1, Fig. 1) so that said lens is optically aligned with an imager (image detection means 6 including image detector 11 located in front of optical system 5, Column 4 lines 35-45, Fig. 1) disposed in said camera housing (located in casing 1, Column 4 lines 35-40, Fig. 1);
	wherein said camera is configured to be disposed at an exterior portion of a vehicle (image acquisition unit for monitoring the exterior of a motor vehicle, Column 4 lines 30-35, Fig. 1) so as to have a field of view exterior of the vehicle (monitoring the exterior of a motor vehicle, Column 4 lines 30-35, Fig. 1);
	a heating device (heating devices, Column 4 lines 40-50) disposed at an exterior of said lens barrel (applied in a wrapping manner …on an external surface of the zone of the casing 1 that accommodates optical system 5, Column 6 lines 33-55), said heating device comprising a heating element (electrical resistance 9, Figs. 7-8, Column 6 lines 33-37) that at least partially circumscribes said lens barrel (applied in a wrapping manner, Column 6 lines 33-55);
	a control that controls (control means 500, Column 5 lines 1-10, Fig. 10) operation of said heating device (control supply current of the electrical heater, Column 5 lines 14-25) responsive at least in part to temperature at said lens (as a function of temperature inside casing 1 and exterior ambient temperature, Column 5 lines 14-25);
	11 35968888.1wherein said heating device includes an electrical lead (connection lines 8, Column 6 lines 33-55, Fig. 7) that is configured to electrically connect to an electrical connector (supplied with direct current from connection devices, Column 4 lines 60-end, connection devices with exterior such as flat type wiring 12 ending in connector 13, Column 4 lines 40-45) of the vehicle (connected with an electrical supply system of the motor vehicle, Column 2 lines 23-27) when said camera is disposed at the exterior portion of the vehicle (monitoring exterior of vehicle, Column 4 lines 30-35, ambient climatic factors, Column 4 lines 45-50, water, snow dust facing transparent element 3, Column 4 lines 52-57);
	and wherein, with said camera disposed at the exterior portion of the vehicle (monitoring exterior of vehicle, Column 4 lines 30-35, ambient climatic factors, Column 4 lines 45-50, water, snow dust facing transparent element 3, Column 4 lines 52-57) and with said electrical lead electrically connected to the electrical connector (supplied with direct current from connection devices, Column 4 lines 60-end, connection devices with exterior such as flat type wiring 12 ending in connector 13, Column 4 lines 40-45) of the vehicle (connected with an electrical supply system of the motor vehicle, Column 2 lines 23-27), and said control estimates the temperature (provide parameters from detectors 512, e.g. temperature, Column 5 lines 14-25) at said lens (inside casing 1, Column 5 lines 14-25), and wherein said control controls operation of said heating device (control supply current of the electrical heater, Column 5 lines 14-25) based at least in part on the estimated temperature (as a function of temperature inside casing 1 and exterior ambient temperature, Column 5 lines 14-25).
	Hernando does not explicitly disclose, but Farine (US Patent 9,872,521) teaches wherein the heating element (heating element, Column 7 lines 25-35) is a thin foil (flexible heating foil, Column 7 lines 25-35),
	estimates the temperature (temperature is determined by measuring resistance of heating element, Column 10 lines 60-65) is responsive to a determination of current drawn (measuring the resistance of the heater is based on current through and voltage across heater, Column 11 lines 10-15) by said heating device (heater 14, Column 11 liens 10-15).
	It would have been obvious to one of ordinary skill in the art before the application was filed to implement resistance 9 of Hernando as a flexible heating foil on a dialectric substrate because Farine teaches that it is flexible and can be shaped to conform to the perimeter of a receiving cavity (Column 7 lines 25-35), which is similar to the use of the wrapped resistive heater of Hernando. 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the application was filed to detect the temperature of the heater of Hernando using the voltage across and current through the heater because Farine teaches that it provides an advantage that no temperature sensor is used, because temperature sensors can be bulky and expensive (Column 12 lines 4-10), and an accurate temperature reading can still be acquired (Column 11 lines 45-end). 

	Regarding Claim 7, Hernando (US Patent 7,645,961) discloses the camera of claim 1, wherein said camera is configured to be fixedly mounted at the exterior portion of the vehicle (located in a place of the vehicle's exterior, Column 1 lines 20-30; monitoring exterior of vehicle, Column 4 lines 30-35, ambient climatic factors, Column 4 lines 45-50, water, snow dust facing transparent element 3, Column 4 lines 52-57).

	Regarding Claim 8, Hernando (US Patent 7,645,961) discloses the camera of claim 7, wherein, with said camera fixedly mounted at the exterior portion of the vehicle, said lens is exposed at the exterior portion of the vehicle (monitoring exterior of vehicle, Column 4 lines 30-35, ambient climatic factors, Column 4 lines 45-50, water, snow dust facing transparent element 3, Column 4 lines 52-57).

	Regarding Claim 9, Hernando (US Patent 7,645,961) discloses the camera of claim 1, comprising a temperature sensor for sensing (detectors 512, Column 5 lines 14-25) a temperature at said camera (temperature inside casing 1 and the exterior ambient temperature, Column 5 lines 14-25), wherein, with said camera disposed at the exterior portion of the vehicle (monitoring exterior of vehicle, Column 4 lines 30-35, ambient climatic factors, Column 4 lines 45-50, water, snow dust facing transparent element 3, Column 4 lines 52-57) and with said electrical lead electrically connected to the electrical connector (supplied with direct current from connection devices, Column 4 lines 60-end, connection devices with exterior such as flat type wiring 12 ending in connector 13, Column 4 lines 40-45) of the vehicle (connected with an electrical supply system of the motor vehicle, Column 2 lines 23-27), and responsive to an output of said temperature sensor (detectors 512, Column 5 lines 14-25) that is indicative of the temperature at said camera being below a threshold level (as a function of temperature inside casing 1 and exterior ambient temperature, Column 5 lines 14-25), said control operates said heating device to increase the temperature of said lens barrel of said camera (automatic activation as a function of local temperature, Column 2 lines 34-40; control supply current of the electrical heater, Column 5 lines 14-25).

	Regarding Claim 10, Hernando (US Patent 7,645,961) discloses the camera of claim 1, with said camera disposed at the exterior portion of the vehicle (monitoring exterior of vehicle, Column 4 lines 30-35, ambient climatic factors, Column 4 lines 45-50, water, snow dust facing transparent element 3, Column 4 lines 52-57) and with said electrical lead electrically connected to the electrical connector (supplied with direct current from connection devices, Column 4 lines 60-end, connection devices with exterior such as flat type wiring 12 ending in connector 13, Column 4 lines 40-45) of the vehicle (connected with an electrical supply system of the motor vehicle, Column 2 lines 23-27), said control energizes said heating device (on/off switch associated with thermostat, Column 2 lines 34-40; automatic activation as a function of local temperature, Column 2 lines 34-40) responsive to determination that an ambient temperature is below a threshold temperature (automatic activation as a function of local temperature, Column 2 lines 34-40, e.g., temperature inside casing 1 and exterior ambient temperature, Column 5 lines 20-25).

	Regarding Claim 11, Hernando (US Patent 7,645,961) discloses the camera of claim 1, wherein said heating device, when said camera is disposed at the exterior portion of the vehicle (monitoring exterior of vehicle, Column 4 lines 30-35, ambient climatic factors, Column 4 lines 45-50, water, snow dust facing transparent element 3, Column 4 lines 52-57) and when said heating device is electrically powered (control supply current of the electrical heater, Column 5 lines 14-25; supplied with direct current from connection devices, Column 4 lines 60-end, connection devices with exterior such as flat type wiring 12 ending in connector 13, Column 4 lines 40-45), heats said lens barrel and the lens optics disposed therein (electrical heater…applied in a wrapping manner …on an external surface of the zone of the casing 1 that accommodates optical system 5, Column 6 lines 33-55).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hernando (US Patent 7,645,961) in view of Farine (US Patent 9,872,521) and Akiyama (US PG Publication 2009/0250533).

	Regarding Claim 6, Hernando (US Patent 7,645,961) discloses the camera of claim 1.
Hernando does not explicitly disclose, but Akiyama (US PG Publication 2009/0250533) teaches comprising a washer (washer-nozzle equipped camera apparatus 1, Abstract, [0015], Fig. 1) having a connector (duct 42 between pump 41 and washer-nozzle equipped camera 1 [0016], Fig. 1) and fluid passageway (window duct 21 and camera duct 22, Fig. 2 [0024]), and wherein, with said camera disposed at the exterior portion of the vehicle (mounted to an upper portion of a rear window of a vehicle 3, [0015], Fig. 1), said connector is connected to a washer system of the vehicle (duct 42 between pump 41 and washer-nozzle equipped camera 1 [0016], Fig. 1) such that, when the vehicle washer system is actuated (driver performs operation to wash the rear window [0018]), pressurized fluid (pump 41 pumps wash fluid [0018]) flows through said fluid passageway and onto said lens (camera duct 22 allows the washer fluid received by the washer fluid inlet 21a to be sprayed on the lens 10a of the camera 10 [0024]).
It would have been obvious to one of ordinary skill in the art before the application was filed to arrange the camera of Hernando in the washer-nozzle equipped apparatus of Akiyama because Akiyama teaches that removing foreign matters adhering to the camera was a known problem addressed in the art, but having a separate duct for supplying washer fluid to the camera makes the system large and complicated [0003-0004]; instead, a simple structure with shared components is an improvement that addresses the known problem [0005].  


Claims 2-5 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hernando (US Patent 7,645,961) in view of Farine (US Patent 9,872,521) and Wolas (US Patent 10,589,647).

	Regarding Claim 2, Claim 2 is rejected on the grounds provided in Claim 18.
	Regarding Claim 3, Claim 3 is rejected on the grounds provided in Claim 13.
	Regarding Claim 4, Claim 4 is rejected on the grounds provided in Claim 20.
	Regarding Claim 5, Claim 5 is rejected on the grounds provided in Claim 19.

	Regarding Claim 12, Hernando (US Patent 7,645,961) discloses a camera for a vehicular vision system (image acquisition unit for monitoring the exterior of a motor vehicle, Column 4 lines 30-35, Fig. 1), said camera comprising:
	a camera housing (casing 1);
	a lens barrel (support devices 4 to support optical system 5, Column 4 lines 30-45, Fig. 1) including a lens having lens optics disposed in said lens barrel (optical system 5, Column 4 lines 30-40, Fig. 1), wherein said lens barrel is attached at said camera housing (support devices 4 are attached to casing 1, Fig. 1) so that said lens is optically aligned with an imager (image detection means 6 including image detector 11 located in front of optical system 5, Column 4 lines 35-45, Fig. 1) disposed in said camera housing (located in casing 1, Column 4 lines 35-40, Fig. 1);
	wherein said camera is configured to be disposed at an exterior portion of a vehicle (image acquisition unit for monitoring the exterior of a motor vehicle, Column 4 lines 30-35, Fig. 1) so as to have a field of view exterior of the vehicle (monitoring the exterior of a motor vehicle, Column 4 lines 30-35, Fig. 1);
	a heating device (heating devices, Column 4 lines 40-50) disposed at an exterior of said lens barrel (applied in a wrapping manner …on an external surface of the zone of the casing 1 that accommodates optical system 5, Column 6 lines 33-55), said heating device comprising a heating element (electrical resistance 9, Figs. 7-8, Column 6 lines 33-37) that at least partially circumscribes said lens barrel (applied in a wrapping manner, Column 6 lines 33-55);
	a control that controls (control means 500, Column 5 lines 1-10, Fig. 10) operation of said heating device (control supply current of the electrical heater, Column 5 lines 14-25) responsive at least in part to temperature at said lens (as a function of temperature inside casing 1 and exterior ambient temperature, Column 5 lines 14-25);
	11 35968888.1wherein said heating device includes an electrical lead (connection lines 8, Column 6 lines 33-55, Fig. 7) that is configured to electrically connect to an electrical connector (supplied with direct current from connection devices, Column 4 lines 60-end, connection devices with exterior such as flat type wiring 12 ending in connector 13, Column 4 lines 40-45) of the vehicle (connected with an electrical supply system of the motor vehicle, Column 2 lines 23-27) when said camera is disposed at the exterior portion of the vehicle (monitoring exterior of vehicle, Column 4 lines 30-35, ambient climatic factors, Column 4 lines 45-50, water, snow dust facing transparent element 3, Column 4 lines 52-57);
	wherein, with said camera disposed at the exterior portion of the vehicle (monitoring exterior of vehicle, Column 4 lines 30-35, ambient climatic factors, Column 4 lines 45-50, water, snow dust facing transparent element 3, Column 4 lines 52-57) and with said electrical lead electrically connected to the electrical connector (supplied with direct current from connection devices, Column 4 lines 60-end, connection devices with exterior such as flat type wiring 12 ending in connector 13, Column 4 lines 40-45) of the vehicle (connected with an electrical supply system of the motor vehicle, Column 2 lines 23-27), said control energizes said heating device (on/off switch associated with thermostat, Column 2 lines 34-40) responsive to determination that an ambient temperature is below a threshold temperature (automatic activation as a function of local temperature, Column 2 lines 34-40, e.g., temperature inside casing 1 and exterior ambient temperature, Column 5 lines 20-25);
	wherein, with said camera disposed at the exterior portion of the vehicle (monitoring exterior of vehicle, Column 4 lines 30-35, ambient climatic factors, Column 4 lines 45-50, water, snow dust facing transparent element 3, Column 4 lines 52-57) and with said electrical lead electrically connected to the electrical connector (supplied with direct current from connection devices, Column 4 lines 60-end, connection devices with exterior such as flat type wiring 12 ending in connector 13, Column 4 lines 40-45) of the vehicle (connected with an electrical supply system of the motor vehicle, Column 2 lines 23-27), and said control determines the temperature (provide parameters from detectors 512, e.g. temperature, Column 5 lines 14-25) at said lens (inside casing 1, Column 5 lines 14-25),
	wherein, responsive to the determined temperature at said lens being below a first threshold temperature (as a function of temperature inside casing 1 and exterior ambient temperature, Column 5 lines 14-25), said control operates said heating device to increase the temperature of said lens barrel of said camera (control supply current of the electrical heater, Column 5 lines 14-25);
wherein said object (mapped below in the secondary reference) is said lens (optical system 5 inside the supports 4 that are attached to/part of casing 1, Fig. 1, Column 4 lines 30-50).
Hernando does not explicitly disclose, but Farine (US Patent 9,872,521) teaches wherein the heating element (heating element, Column 7 lines 25-35) is thin foil (flexible heating foil, Column 7 lines 25-35);
determines the temperature (temperature is determined by measuring resistance of heating element, Column 10 lines 60-65) responsive to a determination of current drawn (measuring the resistance of the heater is based on current through and voltage across heater, Column 11 lines 10-15) by said heating device (heater 14, Column 11 liens 10-15) when said heating device is energized (current through and voltage across heater, Column 11 lines 10-15).
Hernando does not explicitly disclose, but Wolas (US Patent 10,589,647) teaches
	and wherein said control (control module 110, Column 10 lines 59-end, Fig. 4) deenergizes said heating device (deactivate heating element, Abstract) responsive at least in part to determination that the determined temperature at said object is at or above a second threshold temperature (when the target desired temperature is reached, Column 2 lines 10-15) that is greater than the first threshold temperature (activate heating element when a temperature falls below a target desired temperature, Column 2 lines 25-32; i.e., the heater cannot be both activated and deactivated for the same temperature).
It would have been obvious to one of ordinary skill in the art before the application was filed to implement resistance 9 of Hernando as a flexible heating foil on a dialectric substrate because Farine teaches that it is flexible and can be shaped to conform to the perimeter of a receiving cavity (Column 7 lines 25-35), which is similar to the use of the wrapped resistive heater of Hernando. 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the application was filed to detect the temperature of the heater of Hernando using the voltage across and current through the heater because Farine teaches that it provides an advantage that no temperature sensor is used, because temperature sensors can be bulky and expensive (Column 12 lines 4-10), and an accurate temperature reading can still be acquired (Column 11 lines 45-end). 
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the heating system of Hernando with an automatic shut-off procedure because Wolas teaches that in some situations, substantially instantaneous heating of a selective area is necessary, and Wolas has provided an improved temperature control apparatus for doing so (Column 1 lines 25-61). 

	Regarding Claim 13, Hernando (US Patent 7,645,961) discloses the camera of claim 12.
Hernando does not explicitly disclose, but Wolas (US Patent 10,589,647) teaches wherein said control (control module 110, Column 10 lines 59-end, Fig. 4) deenergizes said heating device (deactivate heating element, Abstract) responsive to determination that a threshold time period following energization of said heating device has elapsed (after a period of time, Abstract).
	It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the heating system of Hernando with an automatic shut-off procedure because Wolas teaches that in some situations, substantially instantaneous heating of a selective area is necessary, and Wolas has provided an improved temperature control apparatus for doing so (Column 1 lines 25-61). 

	Regarding Claim 14, Claim 14 is rejected on the grounds provided in Claim 20.

	Regarding Claim 15, Hernando (US Patent 7,645,961) discloses the camera of claim 12, wherein said control (control means 500, Column 5 lines 3-14, Fig. 10) energizes said heating device (control supply current of the electrical heater, Column 5 lines 14-25) responsive to determination that an ambient temperature is below a threshold temperature (as a function of temperature inside casing 1 and exterior ambient temperature, Column 5 lines 14-25).

	Regarding Claim 16, Hernando (US Patent 7,645,961) discloses the camera of claim 12, comprising a temperature sensor for sensing a temperature (detectors 512, Column 5 lines 14-25) at said camera (temperature inside casing 1 and the exterior ambient temperature, Column 5 lines 14-25), wherein, with said camera disposed at the exterior portion of the vehicle (monitoring exterior of vehicle, Column 4 lines 30-35, ambient climatic factors, Column 4 lines 45-50, water, snow dust facing transparent element 3, Column 4 lines 52-57) and with said electrical lead electrically connected to the electrical connector (supplied with direct current from connection devices, Column 4 lines 60-end, connection devices with exterior such as flat type wiring 12 ending in connector 13, Column 4 lines 40-45) of the vehicle (connected with an electrical supply system of the motor vehicle, Column 2 lines 23-27), and responsive to an output of said temperature sensor that is indicative of the temperature at said camera being below a threshold level (as a function of temperature inside casing 1 and exterior ambient temperature, Column 5 lines 14-25), said control operates said heating device to increase the temperature of said lens barrel of said camera (control supply current of the electrical heater, Column 5 lines 14-25).

	Regarding Claim 17, Hernando (US Patent 7,645,961) discloses a camera for a vehicular vision system (image acquisition unit for monitoring the exterior of a motor vehicle, Column 4 lines 30-35, Fig. 1), said camera comprising:
	a camera housing (casing 1);
	a lens barrel (support devices 4 to support optical system 5, Column 4 lines 30-45, Fig. 1) including a lens having lens optics disposed in said lens barrel (optical system 5, Column 4 lines 30-40, Fig. 1), wherein said lens barrel is attached at said camera housing (support devices 4 are attached to casing 1, Fig. 1) so that said lens is optically aligned with an imager (image detection means 6 including image detector 11 located in front of optical system 5, Column 4 lines 35-45, Fig. 1) disposed in said camera housing (located in casing 1, Column 4 lines 35-40, Fig. 1);
	wherein said camera is configured to be disposed at an exterior portion of a vehicle (image acquisition unit for monitoring the exterior of a motor vehicle, Column 4 lines 30-35, Fig. 1) so as to have a field of view exterior of the vehicle (monitoring the exterior of a motor vehicle, Column 4 lines 30-35, Fig. 1);
	a heating device (heating devices, Column 4 lines 40-50) disposed at an exterior of said lens barrel (applied in a wrapping manner …on an external surface of the zone of the casing 1 that accommodates optical system 5, Column 6 lines 33-55), said heating device comprising a heating element (electrical resistance 9, Figs. 7-8, Column 6 lines 33-37) that at least partially circumscribes said lens barrel (applied in a wrapping manner, Column 6 lines 33-55);
	a control that controls (control means 500, Column 5 lines 1-10, Fig. 10) operation of said heating device (control supply current of the electrical heater, Column 5 lines 14-25) responsive at least in part to temperature at said lens (as a function of temperature inside casing 1 and exterior ambient temperature, Column 5 lines 14-25);
	11 35968888.1wherein said heating device includes an electrical lead (connection lines 8, Column 6 lines 33-55, Fig. 7) that is configured to electrically connect to an electrical connector (supplied with direct current from connection devices, Column 4 lines 60-end, connection devices with exterior such as flat type wiring 12 ending in connector 13, Column 4 lines 40-45) of the vehicle (connected with an electrical supply system of the motor vehicle, Column 2 lines 23-27) when said camera is disposed at the exterior portion of the vehicle (monitoring exterior of vehicle, Column 4 lines 30-35, ambient climatic factors, Column 4 lines 45-50, water, snow dust facing transparent element 3, Column 4 lines 52-57);
	wherein, with said camera disposed at the exterior portion of the vehicle (monitoring exterior of vehicle, Column 4 lines 30-35, ambient climatic factors, Column 4 lines 45-50, water, snow dust facing transparent element 3, Column 4 lines 52-57) and with said electrical lead electrically connected to the electrical connector (supplied with direct current from connection devices, Column 4 lines 60-end, connection devices with exterior such as flat type wiring 12 ending in connector 13, Column 4 lines 40-45) of the vehicle (connected with an electrical supply system of the motor vehicle, Column 2 lines 23-27), said control energizes said heating device (on/off switch associated with thermostat, Column 2 lines 34-40) responsive to determination that an ambient temperature is below a threshold temperature (automatic activation as a function of local temperature, Column 2 lines 34-40, e.g., temperature inside casing 1 and exterior ambient temperature, Column 5 lines 20-25);
	wherein, with said camera disposed at the exterior portion of the vehicle (monitoring exterior of vehicle, Column 4 lines 30-35, ambient climatic factors, Column 4 lines 45-50, water, snow dust facing transparent element 3, Column 4 lines 52-57) and with said electrical lead electrically connected to the electrical connector (supplied with direct current from connection devices, Column 4 lines 60-end, connection devices with exterior such as flat type wiring 12 ending in connector 13, Column 4 lines 40-45) of the vehicle (connected with an electrical supply system of the motor vehicle, Column 2 lines 23-27), said control determines the temperature (provide parameters from detectors 512, e.g. temperature, Column 5 lines 14-25) at said lens (inside casing 1, Column 5 lines 14-25), and wherein said control controls operation of said heating device (control supply current of the electrical heater, Column 5 lines 14-25) based at least in part on the determined temperature (as a function of temperature inside casing 1 and exterior ambient temperature, Column 5 lines 14-25).
	Hernando does not explicitly disclose, but Farine (US Patent 9,872,521) teaches wherein the heating element (heating element, Column 7 lines 25-35) is thin foil (flexible heating foil, Column 7 lines 25-35);
determines the temperature (temperature is determined by measuring resistance of heating element, Column 10 lines 60-65) responsive to a determination of current drawn (measuring the resistance of the heater is based on current through and voltage across heater, Column 11 lines 10-15) by said heating device (heater 14, Column 11 liens 10-15) when said heating device is energized (current through and voltage across heater, Column 11 lines 10-15).
	Hernando does not explicitly disclose, but Wolas (US Patent 10,589,647) teaches
	and wherein said control (control module 110, Column 10 lines 59-end, Fig. 4) deenergizes said heating device (deactivate heating element, Abstract) responsive to determination that a threshold time period following energization of said heating device has elapsed (after a period of time, Abstract).
	It would have been obvious to one of ordinary skill in the art before the application was filed to implement resistance 9 of Hernando as a flexible heating foil on a dialectric substrate because Farine teaches that it is flexible and can be shaped to conform to the perimeter of a receiving cavity (Column 7 lines 25-35), which is similar to the use of the wrapped resistive heater of Hernando. 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the application was filed to detect the temperature of the heater of Hernando using the voltage across and current through the heater because Farine teaches that it provides an advantage that no temperature sensor is used, because temperature sensors can be bulky and expensive (Column 12 lines 4-10), and an accurate temperature reading can still be acquired (Column 11 lines 45-end). 
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the heating system of Hernando with an automatic shut-off procedure because Wolas teaches that in some situations, substantially instantaneous heating of a selective area is necessary, and Wolas has provided an improved temperature control apparatus for doing so (Column 1 lines 25-61). 

	Regarding Claim 18, Hernando (US Patent 7,645,961) discloses the camera of claim 17, wherein, responsive to determination that the temperature at said lens is below a threshold temperature (as a function of temperature inside casing 1 and exterior ambient temperature, Column 5 lines 14-25), said control operates said heating device to increase the temperature of said lens barrel of said camera (control supply current of the electrical heater, Column 5 lines 14-25).

	Regarding Claim 19, Hernando (US Patent 7,645,961) discloses the camera of claim 17.
Hernando does not explicitly disclose, but Wolas (US Patent 10,589,647) teaches wherein said control (control module 110, Column 10 lines 59-end, Fig. 4) deenergizes said heating device (deactivating the heating element, Column 2 lines 10-15) responsive to determination that the temperature at said lens is at or above a threshold temperature (when the target desired temperature is reached, Column 2 lines 10-15).
	It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the heating system of Hernando with an automatic shut-off procedure because Wolas teaches that in some situations, substantially instantaneous heating of a selective area is necessary, and Wolas has provided an improved temperature control apparatus for doing so (Column 1 lines 25-61). 

	Regarding Claim 20, Hernando (US Patent 7,645,961) discloses the camera of claim 17.
Hernando does not explicitly disclose, but Wolas (US Patent 10,589,647) teaches wherein said control (control module 110, Column 10 lines 59-end, Fig. 4) deenergizes said heating device (deactivating heating element, Column 3 lines 4-11) responsive to determination that a power consumption of said heating device reaches a threshold level (total power exceeds a predetermined power, Column 3 lines 4-11).
	It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the heating system of Hernando with an automatic shut-off procedure because Wolas teaches that in some situations, substantially instantaneous heating of a selective area is necessary, and Wolas has provided an improved temperature control apparatus for doing so (Column 1 lines 25-61). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fennewald (US PG Publication 2007/0138166) Detecting temperature from current
Kosidlo (US Patent 10,656,501) Heating a camera lens

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631.  The examiner can normally be reached on M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHADAN E HAGHANI/Examiner, Art Unit 2485